Title: To George Washington from John Hancock, 2 May 1789
From: Hancock, John
To: Washington, George



Sir
Boston May 2d 1789

Having had the honour of writing to your Excellency by Mr Allen, of expressing the pleasure I have recieved in common with my fellow citizens in general of your deserved elevation to the first place in the Fœderal Government of the American Country; this consideration would have precluded you the trouble of the present communication were it not for the paper accompanying, which I flatter myself will be highly agreable—In addition to the general information respecting the state of the Union which you have undoubtedly recieved, you will derive a pleasure from the possession and examination of a very accurate and authentic abstract of the exports and imports of the metropolis of this Commonwealth, in a comparative view, for the two last years[.] By this you will observe the increase of Trade in this Town to be by no means inconsiderable. It is a new proof of our gradual recovery from the waste and calamities of war, to the enjoyment of these Commercial advantages, of which we have been so long destitute—It is not in my power to inform you with precision of the relative proportion of the Trade of Boston to the aggregate Commerce of the State at

large, or to that of the other Towns in particular—But upon the moderate calculation of its being but half of the whole, it is nearly equal to what it ever has been even in the most prosperous year since the Country was settled.
In congratulating your Excellency on this very pleasing event I cannot omit the opportunity of doing justice to the merit of the Comptroller General (Leonard Jarvis Esquire) to whose zeal knowledge and industry we are almost altogether indebted for the present regular and systematic arrangement of this important concern—His experience and integrity in the discharge of the duties annexed to his important office, together with his warm and ardent attachment to the cause of his Country—the course of the revolution entitles him to considerations—as a proof he still holds the Certificates of a Loan of near twelve thousand Pounds made by him personally to the Government in the first years of the war, and which are all of them in his own name.
Permit me Sir to recommend him to your attention and favour as a person highly deserving the public confidence in the line of his present employment. I am with the highest sentiments of respect and esteem Your Excellency’s Most Obedt & very Humble Servant

John Hancock

